ACCEPTED
                                                                                   12-15-00154-CR
                                                                      TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                             10/23/2015 3:35:07 PM
                                                                                         Pam Estes
                                                                                            CLERK

                          NUMBER 12-15-00154-CR

DANIEL LEE KNOD                         §       IN THE COURT OF  APPEALS
                                                              FILED IN
                                                           12th COURT OF APPEALS
                                        §                       TYLER, TEXAS
v.                                      §       12TH   JUDICIAL   DISTRICT
                                                           10/23/2015 3:35:07 PM
                                        §                         PAM ESTES
                                                                    Clerk
THE STATE OF TEXAS                      §       TYLER, TEXAS

                    STATE’S MOTION FOR LEAVE TO FILE
                          SUPPLEMENTAL BRIEF


TO THE HONORABLE COURT OF APPEALS:

     Comes now the State of Texas and presents this motion for leave to file a

supplemental brief in the above-captioned cause pursuant to Rule 38.7 of the

Texas Rules of Appellate Procedure. The State timely filed a response to

appellant’s original brief on 10 September 2015.     On 22 September 2015,

appellant filed an amended brief raising a second issue not argued in his

original brief. The Court received a supplemental letter brief from the State

on 5 October 2015.      As a brief may be supplemented whenever justice

requires or on whatever reasonable terms the court may prescribe, the State

respectfully requests the Court’s leave to file its supplemental brief and

respond to the newly alleged issue in the appellant’s amended brief. See Tex.

R. App. P. 38.7.
   WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court grant the foregoing motion and allow the filing of the State’s

Supplemental Letter Brief in the above-captioned cause1.

                                             Respectfully submitted,

                                             D. MATT BINGHAM
                                             Criminal District Attorney
                                             Smith County, Texas


                                             /s/ Aaron S. Rediker
                                             Aaron S. Rediker
                                             Assistant District Attorney
                                             SBOT #: 24046692
                                             100 North Broadway, 4th Floor
                                             Tyler, Texas 75702
                                             Office: (903) 590-1720
                                             Fax: (903) 590-1719 (fax)
                                             arediker@smith-county.com




   1
     All facts recited in this motion not within the record or the Court’s knowledge in its
official capacity are within the personal knowledge of the undersigned attorney, and a
verification is therefore not required under Rule 10.2 of the Texas Rules of Appellate
Procedure.
                                               2
                        CERTIFICATE OF COMPLIANCE

  Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned

attorney certifies that the word count for this document is 162 words as

calculated by Microsoft Word 2010.


                                     /s/ Aaron S. Rediker
                                     Aaron S. Rediker




                          CERTIFICATE OF SERVICE

  On 23 October 2015, a true and complete copy of the foregoing motion

was sent by email to Austin R. Jackson, attorney for appellant, at

JLawAppeals@gmail.com.


                                     /s/ Aaron S. Rediker
                                     Aaron S. Rediker




                                     3